Citation Nr: 1030386	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.

2.  Entitlement to service connection for chronic pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & Spouse





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee. 

The issues of entitlement to service connection for (i) a back 
disorder, and (ii) chronic pain syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for a 
low back disorder in an April 1985 rating action, and the Veteran 
did not perfect a substantive appeal.

2.  Evidence added to the record since April 1985, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for a low back disorder.


CONCLUSION OF LAW

1.  The unappealed April 1985 RO decision which denied service 
connection for a 


low back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2. Subsequent to the April 1985 RO decision, new and material 
evidence to reopen the claim of service connection for a low back 
disorder has been received, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance obligations under 38 
U.S.C.A. § 5103, when claims for benefits are received.  Since 
the Board is reopening the Veteran's claim, any errors in this 
regard are harmless.

Presently, the Veteran seeks to reopen a previously denied and 
not appealed service connection claim for a low back disorder.

An April 1985 rating action denied the Veteran's service 
connection claim for a low back disorder (considered as a low 
back injury).  At that time, the Veteran's (i) service treatment 
records;(ii) a January 1982 private orthopedic examination 
report; (iii) a September 1982 Florida Police Accident Report; 
(iv) a September 1982 United States Air Force Line of Duty 
Determination; (v) September 1982 private hospital treatment 
records; (vi) February 1983 and February 1984 statements from 
private physician, P.W., M.D.; (vii) VA examinations, dated in 
September 1983 and February 1985; and (viii) a March 1984 VA Line 
of Duty Administrative Decision, were of record.  Upon reviewing 
this evidence, the RO found that there was no evidence that the 
Veteran had a low back disorder for VA purposes, as only a 
congenital disorder was diagnosed.  As such, the RO denied the 
Veteran's service connection claim for a low back disorder.  The 
Veteran did not appeal this decision within the prescribed time, 
and the decision became final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002).

The April 1985 RO decision is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since 
the April 1985 rating action.  The evidence added to the record 
includes subsequently generated VA and private treatment records; 
VA examination reports dated in August 2001, August 2007 and June 
2009; and numerous statements from the Veteran, including sworn 
testimony before the Board in February 2010.  A June 2006 VA 
chronic pain treatment record is of particular relevance, as it 
documents the Veteran's diagnosed lumbar degenerative disc 
disease.  Additionally, an April 2006 VA magnetic resonance 
imaging (MRI) report reveals numerous disorders associated with 
the Veteran's back, including an annular tear at the L4-L5 
intervertebral disc.  The Veteran has now presented evidence 
related to this previously unestablished necessary element of his 
claim (evidence of a diagnosed non-congenital back disorder).  
The Board finds the newly received documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a), 
and the claim for service connection for a low back disorder is 
reopened.


ORDER

New and material evidence has been received to reopen a claim for 
service connection for a low back disorder, and the claim is 
granted to this extent only.



REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the Veteran in the 
development of the claim by conducting appropriate medical 
inquiry.

As reflected in his sworn testimony before the Board in February 
2010, the Veteran maintains that his current low back disorder 
was caused by an in-service motorcycle accident, and that related 
symptoms have persisted since his separation from service.  The 
February 1983 statement of private physician P.W., M.D., 
documented the Veteran's statements that he had not experienced 
low back pain prior to an October 1981 motorcycle accident.  The 
Veteran has provided a consistent account of experiencing low 
back pain since 1981, at a January 2006 VA chronic pain treatment 
consultation.  Upon reviewing his consistent account of low back 
symptoms and other evidence of record, the Board finds that the 
Veteran is competent and credible to relay his account of 
experiencing continued low back pain after an October 1981 
motorcycle accident, as this is within lay observation.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In view of the above, the Board finds the June 2009 VA spine 
examination is inadequate.  See 38 C.F.R. § 4.2 (noting that if 
the findings on an examination report do not contain sufficient 
detail, it is incumbent to return the report as inadequate for 
evaluation purposes).  Specifically, while the examination report 
reflects the examiner's review of the Veteran's service treatment 
records and post-service treatment records, the examiner's 
opinion fails to adequately address the Veteran's account of 
continued symptomatology since his October 1981 motorcycle 
accident.  The examination opinion, in part, states that the back 
disorder diagnosed after the Veteran's injury "should have 
resolved in the ensuing years;" however, the Veteran has 
provided a competent and credible account continued low back 
related symptoms following this accident, which, at a minimum 
raises the possibility that the disorder did not resolve.  As the 
Board may not rely on its own unsubstantiated medical opinion, 
the Veteran's service connection claim for a low back disorder 
must be remanded for another VA examination.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also Allday v. Brown, 7 
Vet. App. 517 (1995).

Additionally, an April 2009 VA chronic pain in-take record is the 
most recent treatment record related to the Veteran's low back 
contained in the claims file.  However, prior to April 2009, the 
Veteran appears to have regularly received VA podiatry and 
chronic pain treatment, associated with his back.  The Veteran's 
seemingly regular treatment for a low back disorder, prior to 
April 2009, suggests that additional relevant VA treatment 
records may exist, which have not been associated with the claims 
file.  As these treatment records may assist the Veteran 
substantiate his claim, VA should undertake efforts to obtain 
these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In matters unrelated to the Veteran's service connection claim 
for a low back disorder, the Board notes that an August 2009 
rating action denied the Veteran's service connection claim for 
chronic pain syndrome.  In December 2009, the Veteran filed a 
timely Notice of Disagreement with this rating action.  However, 
the Veteran has not been provided a Statement of the Case related 
to this issue, and should be provided one.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
if the Veteran wishes to perfect his appeal to the Board, he must 
file a timely substantive appeal after receiving his Statement of 
the Case.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all of the 
Veteran's hospitalization and/or treatment 
records, related to any low back disorder or 
condition, dated after April 2009 and the 
date of this remand.  Efforts to obtain 
records from a Federal department or agency 
should end only if VA concludes that the 
records sought do not exist, that further 
efforts to obtain those records would be 
futile, or where the Federal department or 
agency advises VA that the requested records 
do not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims file.

2.  Upon completion of all aforementioned 
development, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination in 
order to determine the etiology of any 
currently diagnosed low back disorder.  The 
claims file should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The examiner 
should record the full history of the 
disorder, including the Veteran's own account 
of the onset/etiology of his disability, and 
specifically comment as to the likelihood 
that any currently diagnosed low back 
disorder:

(i) had its onset in-service; 

(ii) is related to active service, to 
include in-service motorcycle accidents; 
and/or 

(iii) was caused, and/or aggravated, by 
any of the Veteran's service connected 
disorders.  

The examiner should specifically comment on 
whether there is any relationship between the 
Veteran's in-service low back symptoms, as 
noted in his service treatment record, and 
any currently diagnosed disorder, including 
whether there is continuity of symptoms since 
service.  In doing so, the examiner 
should acknowledge the Veteran's report 
of a continuity of symptomatology.  The 
examiner should provide a complete rationale 
containing the reasons and basis for all 
opinions given.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

5.  The RO should issue a Statement of the 
Case with respect to the Veteran's service 
connection claim for chronic pain syndrome.  
The Veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning these respective issues.  
If a timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If, and only if, a timely 
substantive appeal is filed, the issue 
should be returned to the Board for 
further appellate consideration.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


